Citation Nr: 1747224	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  13-30 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including a depressive disorder and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to April 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that denied service connection for depression, as secondary to service-connected right ankle sprain with chronic pain and recurring sprains.  

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ) in December 2016.  A transcript is of record. 

The Board notes that the Veteran originally requested service connection for depression as secondary to his service-connected right ankle sprain.  See VA Form 21-4138, dated November 12, 2009.  In June 2014, he submitted a claim for service connection for PTSD based upon an in-service stressor.  This claim was denied by the RO separately in a December 2014 rating decision.  However, at his hearing before the Board in December 2016 the Veteran stated that he had suffered from psychiatric problems since he was 19 years old, placing the onset of his symptoms in service.  He also mentioned PTSD and submitted evidence concerning his claimed in-service stressor.  Because the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim and reported symptoms and all other information of record, the Board finds that it is more appropriate to characterize his mental health claims broadly, as a single claim of entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claim must be remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

The Veteran asserts that he has depression as a result of his service-connected right ankle sprain.  He has stated that he is depressed because of the pain associated with his right ankle disorder, as well as by the limitations it has caused both socially and occupationally.  He reported that he worked as a truck driver, but could no longer do his job because of his right ankle.  He also indicated that he falls frequently because of his right ankle disability.  See VA Forms 21-4138, dated November 12, 2009, and May 13, 2010; VA Form 9, dated September 13, 2013; Statement from the Veteran, dated October 2, 2013; and Hearing Transcript, dated December 1, 2016.  At his hearing before the Board in December 2016, he further asserted that his depression was related to his service-connected tinnitus and right wrist injury.   

A VA treatment record dated in April 2013 notes that the Veteran was diagnosed as having a depressive disorder and a pain disorder associated with psychological factors and general medical condition.  See VA treatment record, dated April 22, 2013.  In view of the Veteran's assertions and this treatment record suggesting the possibility of a relationship between his depressive disorder and a service-connected disability, he should be scheduled for an appropriate VA examination on remand.

With respect to PTSD, the Veteran's VA treatment records contain diagnoses of this condition and he submitted evidence in December 2016 to corroborate his claimed in-service stressor.  As such, further development must be conducted on remand, as set forth below.    

The record indicates that the Veteran may be receiving disability benefits from the Social Security Administration (SSA), as reflected in a correspondence sent from the Veteran in November 2009.  See also May 2010 Notice of Disagreement.  As the SSA records might contain relevant evidence, appropriate efforts must be made to obtain them.

Finally, the Veteran has reported receiving counseling for depression at Alto Counseling Center in Santa Cruz.  See VA Form 4142, dated June 9, 2011.  These records, as well as his updated VA treatment records, must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Review the evidence submitted by the Veteran concerning his claimed in-service stressor, to include the VA Form 21-8781, dated June 10, 2014; the Veteran's service personnel records; and the evidence submitted at the time of the December 1, 2016 Board hearing (i.e., Statement from the Veteran, dated September 16, 2016; Statement from P.G., dated October 10, 2016; and Newspaper Article, dated January 4, 1990).  Then, make a determination as to whether this evidence is sufficient to corroborate the Veteran's claimed in-service stressor.  If the evidence is not found to be sufficient, then undertake appropriate development to corroborate the claimed in-service stressor through appropriate channels.

2.  Make arrangements to obtain the Veteran's VA treatment records, dated from September 2014, forward.

3.  Make arrangements to obtain the Veteran's complete treatment records from Alto Counseling Center in Santa Cruz.

4.  Make arrangements to obtain the Veteran's SSA records pertaining to disability benefits, including any decisions, application materials, and supporting medical evidence. 

5.  Thereafter, schedule the Veteran for a VA psychiatric examination.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review. 

(a)  The examiner should identify all psychiatric disorders found to be present (i.e., depressive disorder, PTSD, pain disorder, etc.). 

(b)  In regard to EACH diagnosed condition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current disorder had its clinical onset during active service or is related to any incident of service, to include the in-service stressor described by the Veteran of seeing a parachutist killed in a fall.

(c)  With respect to any diagnosed psychiatric disorder other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current disorder was either (i) caused by, or (ii) aggravated by (i.e., worsened by) the Veteran's service-connected right ankle sprain with chronic pain and recurring sprains, right wrist disorder, and/or tinnitus.   

* In providing this opinion, the examiner must acknowledge and consider the April 22, 2013 VA treatment record which notes that the Veteran was diagnosed as having a depressive disorder and a pain disorder associated with psychological factors and general medical condition.  

* The examiner should also review and consider the Veteran's assertions, including that he is depressed because of the chronic pain and physical, social, and occupational limitations that his right ankle disorder has caused; that he used to worked as a truck driver, but could no longer do his job because of his right ankle; that he falls frequently because of his right ankle disability; and that his tinnitus, to include the daily, continuous ringing and buzzing, contributes to his depression by making his feel annoyed, stressed, and irritated.  See VA Forms 21-4138, dated November 12, 2009, and May 13, 2010; VA Form 9, dated September 13, 2013; Statement from the Veteran, dated October 2, 2013; and Hearing Transcript, dated December 1, 2016.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

6.  Finally, after completing any other development that may be indicated, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


